               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                             2:19-cr-191
                                    Chief Judge Marbley

Michael M. Alexander

                               ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 10) that the
defendant’s guilty pleas be accepted.       The Court accepts the
defendant’s plea of guilty to Counts 1 and 2 of the Information, and
he is hereby adjudged guilty on these counts.   The Court will defer
the decision of whether to accept the plea agreement until the
sentencing hearing.


Date: November 6, 2019             s\Algenon L. Marbley
                             Algenon L. Marbley
                             Chief United States District Judge
